            Case 1:21-cv-01134-DLB Document 1 Filed 05/10/21 Page 1 of 7



               IN THE UNITED STATE DISTRICT COURT FOR MARYLAND
                               NORTHERN DIVISION

ELLIE NASH                                     :
3510 KIOWA BOULEVARD N                         :
LAKE HAVASU CITY, AZ 86404                     :
                                               :
      Plaintiff,                               :
                                               :
v.                                             :               Civil Action No.:
                                               :
SIERRA NEVADA CORPORATION                      :
444 SALOMON CIRCLE                             :
SPARKS, NV 59434                               :
                                               :
      Serve: CSC Lawyers Incorporating Service :
              7 St. Paul Street, Suite 820     :
              Baltimore, MD 21202              :
                                               :
      Defendant.                               :

                                          COMPLAINT

       Plaintiff, Ellie Nash by and through her undersigned counsel for hereby sues Defendant,

Sierra Nevada Corporation for employment discrimination based upon her sex (female) in

violation of Maryland Code Ann [St. Gov.] §20-601 et. seq. and violation of Title VII of the Civil

Rights Act of 1964 and for violation of the Maryland Equal Pay Act, MD Code Ann [Lab. &

Emp.], §3-301, et seq., and the Equal Pay Act of 1963, 29 USC § 206(d) (EPA).

                                               PARTIES

       1.      Plaintiff is an adult citizen of the State of Arizona.

       2.      Defendant is a Nevada Corporation, duly authorized to operate in Maryland and

maintains a place of business in Hagerstown, MD.

       3.       Defendant is a large government contractor with more than 4,000 employees and

multi billions of dollars in annual revenue.




                                                  1
            Case 1:21-cv-01134-DLB Document 1 Filed 05/10/21 Page 2 of 7



                                  JURISDICTION AND VENUE

       4.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 for claims

arising under federal law, i.e., 42 U.S.C §2000(e) et. seq., because this matter is based on a question

of federal law.

       5.         Venue in this matter is proper based on 28 U.S.C. §1391.

       6.         Plaintiff was an employee of Defendant at its location in Hagerstown, Maryland.

                                      FACTS OF THE CASE

       7.         Plaintiff (female) was an employee of Defendant, at both its Denver, CO

Hagerstown, Maryland location from June 2008 through and including April 15, 2021. Plaintiff

was in the Denver office from June 2008-May 2015.

       8.         She was employed as a Mechanical Engineer, Sr, earning a base wage rate of

$130,000.00.

       9.         In or about January 2019, Plaintiff was given a performance rating that was

artificially low and resulted in a lower pay increase than her similarly situated male co-workers.

       10.        At least one male co-worker was rated lower and was given a larger pay increase.

       11.        Plaintiff and another female co-worker, Brenda Barkdoll, were not able to appeal

their low performance evaluations.

       12.        Two other male co-workers, Peter Ban and Brandon Richards, were allowed to

appeal their low performance evaluations and were provided pay raises based on their successful

appeals of their performance ratings.

       13.        In or about May 2019, Plaintiff was denied a promotion to Mechanical Engineer,

Principal, despite exceeding the qualifications for the promotion.




                                                  2
           Case 1:21-cv-01134-DLB Document 1 Filed 05/10/21 Page 3 of 7



        14.     Two less qualified male employees, Sam Summerford and Lucas Berhans, were

promoted even though they did not meet the requirements criteria in the responsibility matrix.

        15.     In or about 2018, Peter Ban made derogatory statements about Jews, Blacks,

Muslims and homosexuals.

        16.     Mr. Ban was Plaintiff’s supervisor at the time he made these offensive comments.

        17.     In addition, Mr. Ban stated “women should not be allowed to have abortions or be

allowed to take birth control.”

        18.     Plaintiff along with one other female and one male also reported these statements

to HR, but nothing was ever done to Mr. Ban, who was subsequently provided a substantial pay

raise that Plaintiff did not receive.

        19.     Defendant claims to have a “pay for performance” pay plan, but regularly rewards

male employees with higher pay despite those male employees having lower performance ratings

than Plaintiff and other similarly situated female employees.

        20.     During her tenure, Plaintiff has consistently been paid less than her male

counterparts, promoted more slowly than her male counterparts and subjected to different terms

and conditions of employment than her male counterparts solely on the basis of her sex (female).

        21.     Defendant told Plaintiff that the only way she could be promoted was to participate

in extra-curricular activities such as the safety team.

        22.     Similarly situated male engineers were regularly promoted without fulfilling any

extra-curricular requirements.

        23.     On or about April 15, 2021, Plaintiff was constructively discharged from her

employment with Defendant.




                                                  3
          Case 1:21-cv-01134-DLB Document 1 Filed 05/10/21 Page 4 of 7



       24.     On or about June 3, 2019, Plaintiff filed a Charge with the Equal Employment

Opportunity Commission (EEOC), Charge No. 531-2019-02349, which was cross filed with the

Maryland Commission on Civil Rights.

       25.     On or about February 22, 2021, EEOC issued its Right to Sue Letter. Plaintiff

received the Right to Sue letter on or about February 24, 2021.

                                    COUNT I
                          SEX BASED DISCRIMINATION
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       26.     Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs as if the same were fully set forth herein.

       27.     Pursuant to Title VII of the Civil Rights Act of 1964, it is unlawful for an employer

to discriminate against an employee on the basis of her sex.

       28.     Defendant has an affirmative obligation to provide a workplace that is free from

harassment and discrimination.

       29.     Plaintiff was subjected to unequal terms and conditions of her employment on the

basis of her sex including performance evaluations, pay increases and promotions.

       30.     Plaintiff has suffered and continues to suffer harm and damages as a direct and

proximate result of Defendant’s unlawful actions.

                                     COUNT II
                             SEX BASED DISCRIMINATION
                            VIOLATION OF MARYLAND LAW

       31.     Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs as if the same were fully set forth herein.




                                                 4
          Case 1:21-cv-01134-DLB Document 1 Filed 05/10/21 Page 5 of 7



       32.     Pursuant to Md. Code Ann. [St. Gov.] s20-601, et. seq., it is the policy of the State

of Maryland to assure all persons equal opportunity in receiving employment regardless of sex as

well as to prohibit discrimination in employment based on sex.

       33.     Defendant has an affirmative obligation to provide a workplace that is free from

discrimination.

       34.     Defendant subjected Plaintiff to unequal terms and conditions of her employment

on the basis of her sex including performance evaluations, pay increases and promotions.

       35.     Plaintiff has suffered and continues to suffer harm and damages as a result of

Defendant’s actions and inaction.

                                      COUNT III
                      VIOLATION OF THE MARYLAND EQUAL PAY ACT
                        MD CODE ANN. [LAB. & EMP.]§3-301, ET SEQ.

       36.     Plaintiff hereby realleges all of the allegations contained in this Complaint.

       37.     Plaintiff performed exactly the same work as her male counterparts, yet she

received substantially less pay, in direct violation of the Md. Equal Pay Act.

       38.     The Md. Equal Pay Act states, in pertinent part:

       §3–304.
       (a)    An employer may not discriminate between employees in any occupation
       by paying a wage to employees of one sex at a rate less than the rate paid to
       employees of the opposite sex if both employees work in the same establishment
       and perform work of comparable character or work on the same operation, in the
       same business, or of the same type.

       39.     Defendant willfully and intentionally violated the clear prohibitions against lower

wages to women for the same work.

       40.     Plaintiff has suffered and will continue to suffer harm and damages as a direct and

proximate result of Defendant’s actions.




                                                 5
            Case 1:21-cv-01134-DLB Document 1 Filed 05/10/21 Page 6 of 7



                                    COUNT IV
                     VIOLATION OF THE EQUAL PAY ACT OF 1963
                                  29_USC §206(d)

       41.     Plaintiff hereby realleges all of the allegations contained in this Complaint.

       42.     Plaintiff performed exactly the same work as her male counterparts, yet she

received substantially less pay, in direct violation of the EPA.

       43.     The Equal Pay Act states, in pertinent part:

       (d) Prohibition of sex discrimination

       (1) No employer having employees subject to any provisions of this section shall
       discriminate, within any establishment in which such employees are employed,
       between employees on the basis of sex by paying wages to employees in such
       establishment at a rate less than the rate at which he pays wages to employees of
       the opposite sex in such establishment for equal work on jobs the performance of
       which requires equal skill, effort, and responsibility, and which are performed
       under similar working conditions

       44.     Defendant willfully and intentionally violated the clear prohibitions against lower

wages to women for the same work.

       45.     Plaintiff has suffered and will continue to suffer harm and damages as a direct and

proximate result of Defendant’s actions.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff and against Defendant for

       A.      On Count I (Violation of Title VII of the Civil Rights Act of 1964, economic

damages in the amount of $130,000.00 and Compensatory Damages in the Amount of

$300,000.00;

       B.      On Count II (Violation of Md. Code Ann. [St. Gov] s20-601, et. seq.), economic

damages in the amount of $130,000.00 and Compensatory Damages in the Amount of

$300,000.00;


                                                 6
            Case 1:21-cv-01134-DLB Document 1 Filed 05/10/21 Page 7 of 7



       C.      Enter judgment against Defendant and in favor of Plaintiff on Count I (Violation of

the Maryland Equal Pay Act) in an amount (a) equal to the difference in pay received by Plaintiff

compared to her male counterparts (b) for liquidated damages, and (c) for Plaintiff’s reasonable

attorneys’ fees and costs;

       D.      Enter judgment against Defendant and in favor of Plaintiff on Count II (Violation

of the Equal Pay Act of 1963) in an amount (a) equal to the difference in pay received by Plaintiff

compared to her male counterparts (b) for liquidated damages, and (c) for Plaintiff’s reasonable

attorneys’ fees and costs;

       E.      Award Plaintiff all of her fees and costs associated with this matter, including her

attorneys’ fees; and

       F.      Such other and further relief as this Court deems necessary based upon the facts

and circumstances of this case.

                                           JURY TRIAL

       Plaintiff requests that all matters in this case be tried by a jury.

Dated: May 10, 2021                    Respectfully Submitted,

                                               /s/Neil S. Hyman___________________
                                               Neil S. Hyman, Esquire
                                               Federal Bar ID: 15158
                                               Law Office of Neil S. Hyman, LLC
                                               4520 East West Highway, Suite 700
                                               Bethesda, Maryland 20814
                                               301-841-7105 (p)
                                               neil@neilhymanlaw.com
                                               Counsel for Plaintiff




                                                   7
